Citation Nr: 1813169	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-27 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a separate compensable disability rating for a bladder impairment associated with a previously service-connected back disability.  

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 2008 to September 2008, from July 2009 to August 2009, and during May 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Original jurisdiction is currently held by Detroit, Michigan. 

These matters were previously before the Board, and, in September 2017, the Board remanded this matter for further development.  Further development in substantial compliance with the Board's previous remand instructions has been completed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The weight of the evidence does not establish that the Veteran's previously service-connected back disability has manifested in a bladder impairment that can be characterized as an objective neurologic abnormality.

2.  The Veteran's previously service-connected disabilities prevent the Veteran from securing and maintaining substantially gainful employment, and the schedular criteria for TDIU have been met.


CONCLUSIONS OF LAW

1.  The criteria for a separate compensable disability rating for a bladder impairment associated with a previously service-connected back disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.115b, Diagnostic Code 7518 (2017).
2.  The criteria for TDIU have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.16 (2017).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

This matter was previously remanded in order to provide the Veteran with a VA examination.  The Veteran was scheduled for a VA examination, but failed to attend it.  The record does not show, and the Veteran has not alleged, that he had good cause for failing to attend the previously scheduled examination.  As such, the RO has substantially complied with the Board's previous remand instructions.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Bladder Impairment

At issue is whether the Veteran is entitled to a separate compensable disability rating for a bladder impairment associated with his previously service-connected back condition.  The weight of the evidence does not establish that the Veteran has met the criteria for a separate compensable disability rating for this condition.

In September 2017 while evaluating the Veteran's claim for an increased disability rating for a back condition, the Board found that the Veteran was claiming a separate compensable disability rating for a bladder impairment as an associated objective neurologic abnormality associated with the back condition.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  Nevertheless, the evidence of record was not sufficient at the time to assign a separate compensable disability rating, and Board remanded the matter in order to provide the Veteran with a VA examination in order to develop his claim.  Unfortunately, the Veteran failed to attend the examination, and the Veteran has not submitted any additional evidence in order to substantiate his claim.  Therefore, the Veteran's claim for a separate compensable disability rating for a bladder impairment is denied, because the evidence of record did not substantiate the Veteran's claim at the time of the September 2017 Board decision, and no pertinent evidence has been associated with the claims file since the September 2017 Board decision to substantiate the claim.

Where, as here, entitlement to a benefit cannot be established or confirmed without a current VA examination and the Veteran fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. 38 C.F.R. §§  3.655  (a)-(b).  Here, nothing has changed since the Board remanded for the additional evidence.  As such, the claim is denied.

TDIU

At issue is whether the Veteran is entitled to TDIU.  The Veteran meets the schedular rating criteria for TDIU, because he has been assigned a disability rating that is at least 60 percent disabling.  A September 2015 VA examination indicated that the Veteran's previously service-connected back and neurological conditions prevent him from performing physical labor.  Additionally, the Veteran has been assigned a disability rating of 70 percent for an acquired psychiatric disorder which is based on a previous finding that the Veteran has occupational and social impairment with deficiencies in most areas.  38 C.F.R. § 4.150, General Rating Formula for Mental Disorders.  Additionally, an August 2015 VA examination indicates that the Veteran's psychiatric condition has a significant impact on the reliability and productivity in occupational or employment activities.  Therefore, the weight of the evidence indicates that the Veteran's back and spinal disabilities prevent physical employment, and his acquired psychiatric disorder prevents the Veteran from securing and maintaining other forms of employment.  Accordingly, the Veteran is unable to secure and maintain substantially gainful employment and meets the schedular criteria for TDIU, and, as such, TDIU is granted.  38 C.F.R. § 4.16.







	(CONTINUED ON NEXT PAGE)


ORDER

A separate compensable disability rating for a bladder impairment associated with a previously service-connected back disability is denied.

TDIU is granted; subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


